COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 HELEN M. JACKSON,                             §
                                                              No. 08-15-00016-CV
                   Appellant,                  §
                                                                 Appeal from the
 v.                                            §
                                                               352nd District Court
 TEXAS WORKFORCE COMMISSION                    §
 and AETNA LIFE INSURANCE CO.,                              of Tarrant County, Texas
                                               §
                   Appellees.                                 (TC#352-267004-13)
                                               §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellant all costs both in this Court and the court below. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JULY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.